OPINION

Per Curiam:

In this appeal from an order granting summary judgment, J. Andrew Kitzman contends summary disposition under NRCP 56 was inappropriate. He argued we should reverse because of his inability to conduct adequate discovery to ferret out sufficient facts to support affirmative defenses set forth in his answer. He does not suggest any legal reason why he was unable to conduct discovery, or otherwise offer a defense. Neither has he cited relevant authority in support of his novel claim.
It is sufficient to note that in analogous situations this court has consistently declined to disturb the trial court’s judgment. *539See, for example, Lindauer v. Allen, 85 Nev. 430, 433, 456 P.2d 851, 853 (1969), and its progeny.
Affirmed.